Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17-20, drawn to an isolated nucleic acid having promoter activity.
Group II, claim(s) 21-25, drawn to a recombinant expression cassette and expression vector.
Group III, claim(s) 26-28, drawn to a non-human host cell.
Group IV, claim(s) 29, drawn to a process for expressing a coding sequence in a non-human host cell.
Group V, claim(s) 30, drawn to a process for producing a multi-cellular plant expressing a coding sequence.
Group VI, claim(s) 31, drawn to a multicellular plant.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: SEQ ID NO: 1, 2 and 3.
  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of the nucleic acid of SEQ ID NO: 1, and variants thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sequence Accession BEI68403, which has 100% sequence identity to SEQ ID NO: 1 (see the sequence alignment below).   Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/               Primary Examiner, Art Unit 1662                                                                                                                                                                                         


RESULT 6
BEI68403
ID   BEI68403 standard; DNA; 5860 BP.
XX
AC   BEI68403;
XX
DT   16-NOV-2017  (first entry)
XX
DE   Zea mays Spo11 genomic DNA fragment, SEQ ID 13.
XX
KW   Spo11 gene; ds; gamete; gene silencing; meiosis; plant; rna interference.
XX
OS   Zea mays.
XX
CC PN   WO2017161264-A1.
XX
CC PD   21-SEP-2017.
XX
CC PF   17-MAR-2017; 2017WO-US022962.
XX
PR   18-MAR-2016; 2016US-0310006P.
XX
CC PA   (DUPO ) PIONEER HI-BRED INT INC.
CC PA   (DUPO ) DU PONT DE NEMOURS & CO E I.
XX
CC PI   Albertsen MC,  Fox TW,  Simon M,  Williams ME;
XX
DR   WPI; 2017-65933M/68.
XX
CC PT   New maize plant comprising suppressed activities of endogenous Spo11, 
CC PT   Rec8, OSD1-1A and OSD1-3A polynucleotides or polypeptides, useful for 
CC PT   producing clonal, non-reduced, non-recombined gametes.
XX
CC PS   Claim 1; SEQ ID NO 13; 81pp; English.
XX
CC   The present invention relates to a novel maize plant, useful for 
CC   producing clonal, non-reduced, non-recombined gametes. The invention 
CC   further relates to: 1) clonal, non-reduced, non-recombined gametes from 
CC   the maize plant; 2) a method for obtaining a maize plant capable of 
CC   producing clonal, non-reduced, non- recombined gametes; 3) a method for 
CC   obtaining a maize plant with a modified endogenous Spo11 polynucleotide 
CC   sequence; 4) a method for obtaining a maize plant with a modified 
CC   endogenous Rec8 polynucleotide sequence; 5) a method for obtaining a 
CC   maize plant with a modified endogenous OSD1-1A polynucleotide sequence 
CC   and a modified endogenous OSD1-3A polynucleotide sequence; 6) a mirco RNA
CC   that targets OSD1-1A or OSD1-3A; and 7) a maize plant that produces 
CC   clonal, non-reduced, non-recombined gametes. The method of the invention 
CC   is useful for avoiding plant meiosis and clonal reproduction. The present
CC   sequence is a maize Spo11 genomic DNA, whose expression is suppressed by 
CC   genome editing is useful for producing clonal, non-reduced, non-
CC   recombined gametes.
XX
SQ   Sequence 5860 BP; 1555 A; 1154 C; 1146 G; 2005 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 176;  DB 56;  Length 5860;
  Best Local Similarity   100.0%;  
  Matches  176;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTATTCTCTTCTTGAGGGCAATTTACGCCTCTTGAGAAGGGTGGCTTCGTTGTTGGGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        260 TGTATTCTCTTCTTGAGGGCAATTTACGCCTCTTGAGAAGGGTGGCTTCGTTGTTGGGCT 319

Qy         61 CTTGAAGGCCCACGCAGTCCAACGGAGCCCACTAAGCCTAATTCTGTTTCTTCGCGATCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        320 CTTGAAGGCCCACGCAGTCCAACGGAGCCCACTAAGCCTAATTCTGTTTCTTCGCGATCG 379

Qy        121 ATTAGCTGATTAGCTCCATGGCGGCTTCGAAAAAATCAAAATAAAAAACTAGCGCC 176
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        380 ATTAGCTGATTAGCTCCATGGCGGCTTCGAAAAAATCAAAATAAAAAACTAGCGCC 435